        Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 1 of 17 PageID 4
Filing # 122174328 E-Filed 02/26/2021 03:50:58 PM



                      IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                               IN AND FOR POLK COUNTY, FLORIDA
                                    SMALL CLAIMS DIVISION

         Jordan Prais                                        Case No.:

                 Plaintiff
                                                             Section:
                vs.

         Commonwealth Financial Systems, Inc.,               Ad Damnum: $2,000 + Atty Fees & Costs
         and Pendrick Capital Partners II, LLC,

                Defendants.                                             Jury Trial Demanded

                              COMPLAINT AND DEMAND FOR JURY TRIAL

               COMES NOW the Plaintiff, Jordan Prais ("Mr. Prais"), by and through his attorneys,

        Seraph Legal, P.A., and complains of the Defendants, Commonwealth Financial Systems, Inc.,

        ("Commonwealth") and Pendrick Capital Partners II, LLC ("Pendrick") (collectively, the

        "Defendants"), stating as follows:


                                        PRELIMINARY STATEMENT

                1.      This is an action brought by Mr. Prais against the Defendants for violations of the

        Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and against

        Commonwealth for violations of the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq.

        ("FCRA").

                                         JURISDICTION AND VENUE

               2.       Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCRA, 15 U.S.C.

        § 1681p, and Section 34.01, Florida Statutes.

               3.       The Defendants are subject to the provisions of the FDCPA and the FCRA and to

        the jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.




                                                         1
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 2 of 17 PageID 5




       4.      Pursuant to Section 47.051, Florida Statutes, venue is proper in Polk County,


Florida, because the acts complained of were committed and / or caused by the Defendants within


Polk County.


                                             PARTIES


                                             Mr. Prais


       5.      Mr. Prais is a natural person residing in Lakeland, Polk County, Florida, and a


Consumer as defined by the FDCPA and the FCRA, 15 U.S.C. § 1692a(3)                  and 15 U.S.C.


§1681 a(c), respectively.


                                         Commonwealth


       6.      Commonwealth is a Pennsylvania corporation with a primary business address of


245 Main Street, Dickson City, PA 18519.


       7.      Commonwealth is registered to conduct business in the State of Florida, where its


registered agent is CT Corporation System, 1200 S. Pine Island Rd., Plantation, FL 33324.



                                             Pendrick


       8.      Pendrick is a Delaware limited liability company with a primary business address


of 2331 Mill Rd., Suite 510, Alexandria, VA 22314.


       9.      Pendrick is registered to conduct business in the State of Florida, where its


registered agent is CT Corporation System, 1200 S. Pine Island Rd., Plantation, Florida 33324.



                            DEFENDANTS ARE DEBT COLLECTORS


        10.    The Defendants are Debt Collectors within the meaning of the FDCPA, 15 U.S.C.


§ 1 692a(6), in that they use postal mail or another instrumentality of commerce, interstate and


within the State of Florida, for their businesses, the principal purposes of which are the collection




                                                  2
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 3 of 17 PageID 6




of debts. Alternatively, they regularly collect or attempt to collect, directly or indirectly, debts


owed or due or asserted to be owed or due another.


       11.     Commonwealth is registered with the Florida Office of Financial Regulation as a


Consumer     Collection    Agency    ("CCA"),   holding   license   number    CCA9904088.      SEE


PLAINTIFF'S EXHIBIT A.


       12.     Pendrick is registered with the Florida Office of Financial Regulation as a CCA,


holding license number CCA9903458. SEE PLAINTIFF'S EXHIBIT B.



                                    FACTUAL ALLEGATIONS


                                    Drunk Driver Hits Mr. Prais


       13.     On or around March 27, 2016, the car Mr. Prais was traveling in with a companion


was hit head-on by a drunk driver, severely injuring Mr. Prais.


       14.     The drunk driver was later arrested and charged with multiple felony counts of


driving under the influence resulting in severe bodily harm.


       15.     Witnesses to the accident called 91 1. Emergency responders quickly determined


that Mr. Prais required emergency medical treatment and determined he should be transported to


a hospital by ambulance.


       16.     Purportedly, a portion of the treatment rendered to Mr. Prais was performed by a


hospital subcontractor, Osprey Emergency Physicians ("Osprey").


       17.     Mr. Prais had personal injury protection ("PIP") insurance as well as other medical


insurance.



       18.     Osprey failed to seek reimbursement from Mr. Prais' insurance carriers and later


claimed $1,783 was owed by Mr. Prais (the "Debt").




                                                 3
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 4 of 17 PageID 7




        1 9.   The Debt did not arise from a written contract between Osprey and Mr. Prais or any


verbal or written agreement to pay Osprey any particular amount for its services.


        20.    The statute of limitations in Florida for a legal or equitable action on a contract,


obligation, or liability not founded on a written instrument is four years. See Section 95.1 l(3)(k),


Florida Statutes.


        21.    Thus, the statute of limitations for a legal action to enforce the Debt ran in March


2020.


        22.    At some point after March 20 1 6, Osprey sold the Debt to Pendrick.


        23.    Around November 8, 2020, Pendrick assigned the Debt to Commonwealth for


collection.



                Commonwealth Obtains Credit Report Under False Pretenses


         24.   Because the debt arose from services which were for family, personal, or household


purposes, specifically, personal medical services, the Debt meets the definition of Debt as defined


by the FDCPA, 15 U.S.C. § 1692a(5).


         25.   While the debt is a consumer debt, it is not a "credit transaction" under the


FCRA. See 15 U.S.C. § 1681b(a)(3)(A).


         26.   To lawfully request a Credit Bureau Report ("CBR") from a Consumer Credit


Reporting Agency ("CRA"), a debt collector must be collecting a debt which arises from a Credit


Transaction involving the consumer. See 15 U.S.C. §1681b(a)(3)(A); Pigg v. Fair Collections &


Outsourcing, Inc., No. 1:16-CV-01902-JMSDML, 2017 WL 3034266, at *4 (S.D. Ind. July 18,


2017) (holding that a debt collection agency did not have a permissible purpose because, even


where a debt exists, a "credit transaction is a necessary prerequisite" for § 1681b(a)(3)(A)).




                                                 4
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 5 of 17 PageID 8




         27.   A Credit Transaction involving the consumer is one in which the consumer


voluntarily participates and enters into an agreement to receive goods or services in advance of


payment, with the consent of both parties. See Pintos v. Pacific Creditors Association , 504 F. 3d


792, 798 (9th Cir. 2007); Miller v. Trans Union LLC, No. 06 C 2883 at *7 (N.D. 111. Feb. 28, 2007);


Rodriguez v. Experian Info. Sols., Inc., Case No. C15-01224RAJ, at *9 (W.D. Wash. Jul. 25,


2016).


         28.   While a patient in clear need of medical attention is presumed to consent to medical


treatment and can be held legally liable for the payment of reasonable fees, Mr. Prais did not make


an affirmative request for deferred payment arrangements.


         29.   Mr. Prais did not ask to be treated by Osprey; rather, emergency medical service


workers determined that his condition required evaluation by specially trained doctors.


         30.   Mr. Prais did not engage in a voluntary request for services for which he agreed to


pay later.


         31.   The services rendered to Mr. Prais when he was incapacitated did not create a


Credit Transaction under the FCRA because the Debt was not voluntarily incurred, nor were


extended payment terms requested.


         32.   Moreover, to be a Credit Transaction, there must be a creditor, e.g., Osprey, who


agrees to provide goods or services while allowing the consumer to make payment at a later date.


         33.   However, Commonwealth reported the purported Debt as an unpaid collection


account to multiple nationwide CRAs, stating to the CRAs that the Debt was due and payable the


same day services were incurred.


         34.   This is evidenced by the fact Commonwealth reported March 27, 201 6, as the Date


of First Delinquency ("DOFD") to Equifax Information Services, LLC ("Equifax") when it




                                                 5
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 6 of 17 PageID 9




reported the Debt as an unpaid collection account for which Mr. Prais was solely liable. SEE


PLAINTIFF'S EXHIBIT C.


          35.   A debt which Commonwealth reports as delinquent beginning March 27, 20 1 6, and


which was for emergency medical services rendered on March 27, 2016, is inherently not a Credit


Transaction because no delayed payment terms were offered by Osprey to Mr. Prais.


          36.   Therefore, Commonwealth knew the transaction was not a Credit Transaction, as


it reported that the Debt was past due on the very day it was allegedly incurred.


          37.   Despite   this   knowledge,   on or about November      19, 2020, Commonwealth


requested a CBR from Trans Union LLC ("Trans Union"), another nationwide CRA, for


collection purposes. SEE PLAINTIFF'S EXHIBIT D.


          38.   Commonwealth intended to, and did, use the wealth of information provided by


Trans Union regarding Mr. Prais in its efforts to attempt to collect the Debt from him.


          39.   A debt collector must be collecting a debt which is a "credit transaction involving


the consumer," 15 U.S.C. 1681b(a)(3)(A), to lawfully request a CBR regarding a consumer debt.


          40.   Debt collection is a permissible reason for obtaining a credit report only when a


debt arises from a transaction in which the debtor voluntarily and directly seeks credit." Baron


v. Mark A. Kirkorsky, P.C. (Case No. 1 7-cv-0 1118, U.S.D.C., District of Arizona) (Emphasis


added.)


          41.   Because the debt did not involve a Credit Transaction , Commonwealth did not have


a permissible purpose under the FCRA to obtain a CBR from Trans Union.


          42.   Upon information and belief, Trans Union requires a debt collector to certify that it


has a permissible purpose to obtain a report when requesting a CBR; therefore, to obtain Mr. Prais'


report, Commonwealth falsely certified that it had such purpose.




                                                  6
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 7 of 17 PageID 10




         43.    If Commonwealth lacked a permissible purpose to obtain Mr. Prais' report when it


requested a CBR for consumer debt collection purposes, Commonwealth made a misrepresentation


 in connection with the collection of a consumer debt.




                              Unfair and Deceptive Collection Efforts


        44.     Around November 2020, Commonwealth mailed a collection letter to Mr. Prais in


 connection with the collection of the Debt.


         45.    At no point in the communication did Commonwealth disclose that, due to the age


of the Debt, Mr. Prais could not be sued for it.


         46.    The failure by a debt collector to disclose a debt is time-barred is materially


misleading since it impacts the consumer's ability to chart a course of action to take concerning the


debt. See, e.g., Tads v. Allied Interstate, LLC, 882 F.3d 422, 425, 428-30 (3d Cir. 2018); Pantoja


v. Portfolio Recoveiy Associates, LLC, 852 F.3d 679, 684, 687 (7th Cir. 2017); Daugherty v.


Convergent Outsourcing, Inc., 836 F.3d 507, 509 (5th Cir. 2016); Buchanan v. Northland Group,


Inc., 776 F.3d 393, 395, 399-400 (6th Cir. 2015); and McMahon v. LVNV Funding, LLC, 744 F.3d


1010, 1020 (7th Cir. 2014).


         47.    Commonwealth also reported the Debt to at least three nationwide CRAs as an


unpaid collection account, severely damaging Mr. Prais' credit report and scores.


         48.    Mr. Prais has no other collection accounts, charge-offs, or severe late payment


history reporting to his credit and, prior to Commonwealth's reporting, he had FICO credit scores


in the 730 range - considered "excellent."


         49.    Reporting a debt to a CRA is an attempt to collect the debt alleged therein. See,


e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D. Minn. 2010) ("The Court




                                                   7
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 8 of 17 PageID 11




has learned, through its work on countless FDCPA cases, that threatening to report and reporting


debts to CRAs is one of the most commonly-used arrows in the debt collector's quiver.")


          50.    The Consumer Data Industry Association ("CDIA") is an international trade


association, representing over 140 members involved in credit reporting, mortgage reporting, check


verification, tenant and employment screening, collection services, and fraud verification services.


The CDIA is active in both federal and state legislative affairs, public relations, education, and the


promulgation of industry standards.


          51.    Because consumer credit reporting information is such sensitive data, with far


reaching implications for consumers, the CDIA works together with CRAs to develop, maintain


and enhance industry-standard reporting formats and guidelines.


          52.    In cooperation with major CRAs such as Trans Union and Equifax, the CDIA


publishes Metro 2 reporting standards ("Metro 2") to assist furnishers with their compliance


requirements under the FCRA.


          53.    Metro 2 standards provide uniformity in the reporting and inteipretation of credit


data, including credit risk scoring.


          54.    FICO® credit scores, developed by the Fair Isaac Corporation, are the most


commonly used credit scoring system in the United States.


          55.    FICO® credit scores utilize data reported by CRAs and furnishers which are,


ostensibly, in compliance with Metro 2 standards.


          56.    Commonwealth knows, or should know, that entities who perform credit risk


scoring (e.g., FICO scores) and other functions utilizing the data reported by Commonwealth


assume Commonwealth's compliance with Metro 2 standards in reporting consumer information.




                                                   8
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 9 of 17 PageID 12




            57.   In March 2016, the major CRAs announced their National Consumer Assistance


Plan ("NCAP"), which was implemented to prevent further action from federal regulatory


agencies.



            58.   The major CRAs provided copies of this new guidance to their furnishers of data,


including Commonwealth, in May 2016.


            59.   Metro 2 guidelines were updated as part of the NCAP and, effective June 15, 2016,


debt collectors were instructed to not report debts that "did not arise from a consumer contract or


agreement to pay."


            60.   The Debt - even assuming, arguendo , Mr. Prais is somehow liable for it - clearly


did not arise from a consumer contract or agreement to pay.


        61.       Despite this guidance being in effect for more than three years, Commonwealth


reported the $1,783 "debt" to the major CRAs multiple times.


        62.       At all times relevant, Commonwealth was acting as Pendrick's agent and within the


scope of its authority.


        63.       Pendrick, as principal, is jointly and severally liable for the actions of its agent,


Commonwealth.


        64.       Mr. Prais has hired the aforementioned law firm to represent him in this matter and


has assigned his right to fees and costs to such firm.



                                               COUNT I
                                  VIOLATIONS OF THE FDCPA


        65.       Mr. Prais adopts and incorporates paragraphs 1 - 64 as if fully restated herein.


        66.       The Defendants violated 15 U.S.C. § 1692e(2)(a) when Commonwealth, acting as


Pendrick's agent, made a false representation about the character and amount of a debt by: (a)




                                                    9
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 10 of 17 PageID 13




 failing to disclose that a debt was time-barred in collection communication; (b) representing to


 Trans Union in November 2020 that the Debt stemmed from a Credit Transaction involving Mr.


 Prais when it did not; and, (c) representing to the CRAs that the Debt arose from a contract or


 agreement to pay, when it did not, and was thus unreportable.


        67.      A debt collector's actions are subject to strict liability under 1692e(2)(a); see


 Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004) ("[Section] 1692e(2)(A) creates a strict-


 liability rule. Debt collectors may not make false claims, period.").


        68.      The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when Commonwealth,


 acting as Pendrick's agent, made false and misleading representations in an attempt to collect a


 debt and/or obtain information about Mr. Prais by: (a) failing to disclose a debt was time-barred in


 collection communication; (b) representing to Trans Union in November 2020 that the Debt


 stemmed from a Credit Transaction involving Mr. Prais when it did not, in a successful effort to


 obtain information about Mr. Prais to which they were not legally entitled; and, (c) representing to


 the CRAs that the Debt arose from a contract or agreement to pay, when it did not, and was thus


 unreportable.


        69.      The Defendants violated 15 U.S.C. § 1692e(8) when Commonwealth, acting as


 Pendrick's agent, communicated credit information known to be false, or which it should have


 known to be false, when it certified to Trans Union that the underlying debt which Commonwealth


 was requesting a credit report in connection with the collection thereof was a Credit Transaction,


 when it was not.


        70.      The Defendants violated 15 U.S.C. § 1692e(8) when Commonwealth, acting as


 Pendrick's agent, communicated credit information which was known to be false, when they




                                                  10
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 11 of 17 PageID 14




 certified to at least three CRAs that the underlying debt was a Debt which had resulted from a


 consumer contract or agreement to pay, when they knew, or should have known, it was not.


        71.     The Defendants' conduct renders them liable for the above-stated violations of the

 FDCPA.


        WHEREFORE, Mr. Prais respectfully requests this Honorable Court enter judgment


 against the Defendants, jointly and severally, for:


        a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);


        b.      Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);


        c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,


        d.      Such other relief that this Court deems just and proper.



                                               COUNT II
                                   VIOLATION OF THE FCRA


        72.     Mr. Prais adopts and incorporates paragraphs 1 - 64 as if fully stated herein.


        73.     Commonwealth violated 15 U.S.C. § 1681b(f), either willfully and intentionally,


 or recklessly and without regard for a consumer's rights, when it requested a credit report regarding


 Mr. Prais without a permissible purpose to obtain the report.


        74.     Mr. Prais has been damaged in that his personal and highly confidential information


 has been obtained by an entity with whom he did not consent and which had no other permissible


 purpose to obtain such information.


        75.     Commonwealth's conduct renders it liable under the FCRA to Mr. Prais in a


 statutory amount up to $1,000 per incident.


        WHEREFORE, Mr. Prais respectfully requests this Honorable Court enter judgment


 against Commonwealth for:




                                                  11
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 12 of 17 PageID 15




        a.     The greater of statutory damages of $1,000 for each violation of the FCRA or Mr.


               Prais' unspecified actual damages, pursuant to 15 U.S.C. § 1681n(a)(l)(A) or 15


               U.S.C. § 1681o(a)(l);



        b.     Reasonable costs and attorney's fees pursuant to 15 U.S.C. §1681n(a)(3) and / or


                15 U.S.C. § 1681o(a)(2); and,



        c.     Such other relief that this Court deems just and proper




                                   JURY TRIAL DEMANDED


        Mr. Prais hereby demands a jury trial on all issues so triable.


 Respectfully submitted February 26, 2021, by:


                                                       SERAPH LEGAL, P.A.


                                                       /s/ Brandon D. Morgan
                                                       Brandon D. Morgan, Esq.
                                                       Florida Bar Number: 1015954
                                                       BMorgan@SeraphLegal.com
                                                       (si Thomas M. Bonan
                                                       Thomas M. Bonan, Esq.
                                                       Florida Bar Number: 1 1 8 1 03
                                                       TBonan@SeraphLegal.com
                                                       1614 N. 19th St.
                                                       Tampa, FL 33605
                                                       (813) 567-1230
                                                       Counselfor Plaintiff



 ATTACHED EXHIBITS LIST
 A      Commonwealth's Florida CCA License
 B      Pendrick's Florida CCA License
 C      Plaintiff s Equifax Consumer Disclosure, February 19, 2021, Excerpt
 D      Plaintiffs Trans Union Consumer Disclosure, January 22, 2021, Excerpt




                                                  12
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 13 of 17 PageID 16

                                                                                EXHIBIT A
                                       Commonwealth's Florida CCA License




                                                                                                                                                           Lg


                                                                                                                                                                 V


         REALSYSTEM                                                                                                                           w
                                                                                                                                              8
                                                                                                                                                                i".
                                                                                                                                                                      =

         Regulatory Enforcement and Licensing                                                                                                     &£op wt <£*
                                                                                                                                                            A




                                                          Florida Office of Financial Regulation
                                                                                                                                                                            Logon




      License Details

      Press "Previous Record" to display the previous Scense.

      Press 'Next Record" to display the next license.

      Press "Search Results" to return to the Search Results list

      Press "New Search Criteria" to do another search of this type.

      Press "New Search" to start a new search.

     Ucense Number: CCA9904088                                                                                                                 Current Date: 02X6/2021 11:52 AM

     Name:                                                 COMMONWEALTH FINANCIAL SYSTEMS. INC.


     License Type:                                         Consumer Collection Agency


     License Status:                                       Current Active Registration


     License Status Effective Date:                        11/05/2020


     Expiration Date:                                      12/31/2021


     Original Date of Licensure:                           02/02/2018


     Addresses

      Business Main Address                                   Address
                                                                                                                    245 MAIN STREET
                                                                                                                    DICKSON CfTY . PA

                                                                                                                    LACKAWANNA

                                                                                                                    18519

                                                                                                                    US

                                                                                                                    View on a map



                                                              Phone Number.
                                                                                                                    (570) 347-1115


      Mailing Address                                         Address
                                                                                                                    3850 N. CAUSEWAY BLVD.

                                                                                                                    SUITE 200
                                                                                                                    METAIRIE . LA

                                                                                                                    JEFFERSON

                                                                                                                    70002

                                                                                                                    US

                                                                                                                    View on a map




                                                                                                   Next Record      Search Results   New Search Criteria   New Search     Print




                                                                        © 2018. MicroPact Version:2.11.6.62 (flofr 233)




                                                                                             13
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 14 of 17 PageID 17

                                                                                EXHIBIT B
                                                  Pendrick's Florida CCA License




                                                                                                                                                           Lg


                                                                                                                                                                 V


         REALSYSTEM                                                                                                                           w
                                                                                                                                              8                 y->,
                                                                                                                                                                   =

         Regulatory Enforcement and Licensing                                                                                                     &£op wt <£*
                                                                                                                                                            A




                                                          Florida Office of Financial Regulation
                                                                                                                                                                          Logon




      License Details

      Press "Previous Record" to display the previous Scense.

      Press 'Next Record" to display the next license.

      Press "Search Results" to return to the Search Results list

      Press "New Search Criteria" to do another search of this type.

      Press "New Search" to start a new search.

     Ucense Number CCA9903458                                                                                                                  Current Date: 02X6/2021 11:54 AM

     Name:                                                 PENDRICK CAPITAL PARTNERS IL LLC


     License Type:                                         Consumer Collection Agency


     License Status:                                       Current Active Registration


     License Status Effective Date:                        1 030/2020

     Expiration Date:                                      12/31/2021


     Original Date of Licensure:                           06/13/2014


     Addresses

      Business Main Address                                   Address
                                                                                                                   2331 MILL ROAD

                                                                                                                   SUITE 510

                                                                                                                   ALEXANDRIA , VA

                                                                                                                   ALEXANDRIA CITY

                                                                                                                   22314

                                                                                                                   US

                                                                                                                   View on a map



                                                              Phone Number
                                                                                                                   (504) 828-3700


      Mailing Address                                         Address
                                                                                                                   3850 N. CAUSEWAY BLVD.

                                                                                                                   STE 200

                                                                                                                   METAIRIE . LA

                                                                                                                   JEFFERSON

                                                                                                                   70002

                                                                                                                   US
                                                                                                                   View on a map




                                                                                                  Next Record      Search Results    New Search Criteria   New Search   Print




                                                                        ©2018. MicroPact Version^. 11.6.62 (ftofr 233)




                                                                                             14
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 15 of 17 PageID 18

                                                                EXHIBIT C
  Plaintiff's Equifax Consumer Disclosure, February 19, 2021, Excerpt




     10. Collections

     Collections are accounts with outstanding debt that have been placed by a creditor with a collection agency. Collections stay on your
     credit report for up to 7 years from the date the account first became past due. They generally have a negative impact on your credit
     score.




     Date Reported: Feb 15, 2021

     Collection Agency                 COMMONWEALTH FINANCIAL                  Balance Date                                       Feb 15, 2021
                                                     SYSTEMS


     Original Creditor Name                   OSPREY EMERGENCY                 Account Designator Code                 INDIVIDUAL_ACCOUNT
                                                      PHYSICIANS


     Date Assigned                                       Nov 08. 2020          Account Number


     Original Amount Owed                                       51,783         Creditor Classification                   Medical or Health Care


     Amount                                                     51,783         Last Payment Date


     Status Date                                         Feb 15.2021           Date of First Delinquency                          Mar 27, 2016


     Status                                                    UNPAID


     Comments                                                                            Contact


     Consumer disputes this account information                                          COMMONWEALTH FINANCIAL SYSTEMS
                                                                                         245 MAIN STREET
     Medical
                                                                                         DICKSON CITY, PA 18519
                                                                                         1-855-273-8512




     EQUIFAX                                                  JORDAN PRAIS | Feb 19, 2021                                         Page 85 of 90

                                                Installment                                                Inquh                   Collections




                                                                         15
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 16 of 17 PageID 19

                                                                                          EXHIBIT D
                                  Plaintiff's Trans Union Consumer Disclosure,
                                                                 January 21, 2021, Excerpt


    1/22/2021                                                                                         TransUnion Credit Report




       Account Review Inquiries
     The listing of a company's inquiry in thii section meani that they obtained information from your credit rile in connection with an account review or other
      business transaction with you. These Inquiries are not seen by anyone but you and will not be used in scoring your credit file (except insurance companies
      may have access to other insurance company inquiries, certain eoiection companies may have access to other collection company inqiaries. and users of a
      report for employment purposes may have access to other employment inquiries, where permitted by law).




    https://an nualcreditrepoft.transunion .com/dss/disdosure.page                                                                                                 16/21




                                                                                                        16
Case 8:21-cv-00674-WFJ-CPT Document 1-1 Filed 03/22/21 Page 17 of 17 PageID 20

                                                               EXHIBIT D
                               Plaintiff's Trans Union Consumer Disclosure,
                                               January 21, 2021, Excerpt


    "22/2021                                                      TransUnici Credit Report




                               INANCIAL
    J« NAW IT
    OiCKSON CITX    :8Sl9
    (*«) 17Will
    Requeued On: ll'l'V-'CiO




    MtpsV/anoualaeiitrepontfansunion.cooVasi'disciOiure.Dage                                 17/21




                                                                   17
